DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 
Applicant(s) Response to Official Action 
	  The response filed on 02/03/2021 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.












Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claim 21, the Applicant argues Chen in view of Lee do not disclose:
“a particular transport stream that includes a video descriptor where an element is determined from the video descriptor that indicates whether temporal layers are present in the spatial layer in a layered stream.” [Remarks: Page 1]
“receiving an extension descriptor for the temporal layers in the layered stream, and determining from the extension descriptor individual layer parameters for each of the temporal layers present in the layered stream.” [Remarks: Page 1]
“decoding the layered stream according to the individual layer parameters signaled that includes determining buffer parameter settings where each of the temporal layers includes a respective buffer parameter setting; providing the temporal layers to individual transport stream buffers for buffering; and buffering the temporal layers in individual transport stream buffers according to the respective buffer parameter settings.”

Regarding claims 22-24 & 26-34 Applicant argues:
“Claims 22-24 and 26-34 depend from claim 21 and are patentable for the same reasons asserted for claim 21.”  [Remarks: Page 1]













Examiner’s Response:
Regarding claims 21, the Examiner contends:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular transport stream that includes a video descriptor where an element is determined from the video descriptor that indicates whether temporal layers are present in the spatial layer in a layered stream) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the features upon which applicant relies upon do not appear to be disclosed or described within the Applicant’s specification. Please see the new 35 U.S.C. 112(a) rejection below for specifics.
Please see the new citations of the Chen reference regarding each amended limitation below.
Please see the new citations of the Chen reference regarding each amended limitation below.
  
Regarding claims 22-24 & 26-34, the Examiner contends:
“Please see the Examiner’s remarks for claim 21 above.”
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/001,412, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Re. Claims 21-24, 26-34, the disclosure of the prior-filed application, Application No. 62/001,412 does not disclose the features of claim 21. 

















Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 & 26-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

- Re. Claim 21, the claim recites the limitation: “… determining from said video descriptor at least one element that indicates whether a plurality of temporal layers are present in at least one spatial layer in said layered stream … buffering each of the respective said temporal layers in said at least one spatial layer in said layered stream … (emphasis added to accentuate the features not found in the applicant’s specification).” 
For the purposes of examination, the limitation is interpreted as: “… determining from said video descriptor at least one element that indicates whether a plurality of temporal layers are present in 

- Re. Claim 32, the claim recites the limitation: “… determining said buffer parameter settings comprises pre-setting transport stream buffer parameter settings in a decoder. (emphasis added to accentuate the features not found in the applicant’s specification).” 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 26-27, 29-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., hereinafter referred to as Chen (US 2015/0195578 A1 – already of record).

As per claim 21, Chen discloses a method of decoding a transport stream including a layered stream having a plurality of temporal layers included in a at least one elementary stream (Chen: Abstract; [0071], [0084].), the method comprising: 
(a) receiving a video descriptor including at least one syntax element in said video descriptor that apply to the whole said layered stream (Chen: Paras. [0182]-[0183] disclose decoder 30 receiving PES packets that include at least one video descriptor and Para. [0195] discloses that descriptors include syntax elements that apply to the layered stream of embedded layers.); 
(b) determining from said video descriptor at least one element that indicates whether a plurality of temporal layers are present in at least one spatial layer in said layered stream (Chen: Para. [0195] discloses that the descriptor can include an element that identifies individual temporal layers, such as non-base and base layers in the layered stream.);
(c) receiving at least one extension descriptor that extends said video descriptor for each of said plurality of temporal layers in said layered stream (Chen: Para. [0195] discloses that the descriptor received can include an extension descriptor that extends the video descriptor for each of temporal layers in the layered stream.); 
(d) determining from said at least one extension descriptor that individual layer parameters for each of said plurality of temporal layers in said layered stream are present (Chen: Para. [0195] discloses determining the presence of individual layer parameters for each layer from the extension descriptor and Para. [0515] discloses determining if HRD parameters are present for each layer from the extension descriptor.); and 
(e) decoding each layer of said layered stream according to individual layer parameters signaled (Chen: Paras. [0196], [0510]-[0515] disclose decoding each layer according to the individual layer parameters signaled.), wherein buffering for a decoding process includes: 
(i) determining buffer parameter settings for buffering each of said plurality of temporal layers in said transport stream, wherein each of said plurality of temporal layers includes a respective buffer parameter setting (Chen: Paras. [0193], [0196] disclose the decoder 30 using different buffer models for each HEVC temporal layer and Paras. [0510]-[0515] disclose each temporal layer including a buffer parameter setting which may indicate tier, level, size, etc.);
(ii) providing respective said temporal layers to individual transport stream buffers for buffering each of the respective said temporal layers in said at least one spatial layer in said layered stream (Chen: Paras. [0184], [0193], [0196] disclose different buffer models are used for buffering each temporal layer provided from the layered stream.);
(iii) buffering said plurality of temporal layers in said individual transport stream buffers according to said respective buffer parameter settings (Chen: Paras. [0193], [0196], [0510]-[0515] disclose the buffering each HEVC temporal layer using the individual buffers according to the buffer parameter setting.).
 
	As per claim 22, Chen discloses the method of claim 21, wherein each said temporal layer is carried in a respective said at least one elementary stream (Chen: [0087], [0136], [0149], [0185], [0192], [0193]-[0195]; Each HEVC temporal layer is carried in elementary streams that are in a transport stream.).
 
As per claim 26, Chen discloses the method of claim 21, said buffer parameter settings are included in a video layer and/or said transport stream (Chen: [0136]-[0165], [0171], [0184]-[0207]; The decoder 30 uses a different buffer models for each layer in the transport stream depending on the content. Thus, individually determines buffer parameter settings for each layer in the transport stream.).  

	As per claim 27, Chen discloses the method of claim 21, wherein said buffer parameter settings are derived from at least one of said respective buffer parameter settings (Chen: [0136]-[0165], [0171], [0184]-[0207]; The decoder 30 uses a different buffer models for each layer in the transport stream depending on the content, which means each layer has a buffer parameter setting.).  

As per claim 29, Chen discloses the method of claim 28, wherein said buffer parameter settings are linked to respective said buffer parameter settings (Chen: [0136]-[0165], [0171], [0184]-[0207]; The decoder 30 uses a different buffer models for each layer in the transport stream depending on the content, which means buffer parameter settings are linked to respective transport stream buffer parameter settings.).

	As per claim 30, Chen discloses the method of claim 21, wherein said buffer parameter settings are received from an encoder and are encoded in said transport stream that includes said plurality of temporal layers (Chen: [0068], [0069], [0136]-[0165], [0171], [0184]-[0207]; The buffer parameter settings are received from an encoder 20 and are encoded in the transport stream that includes the plurality of HEVC temporal layers.).  
	
As per claim 31, Chen discloses the method of claim 30, wherein said buffer parameter settings received from said encoder are included in parameters in said video descriptor associated with said plurality of temporal layers (Chen: [0068], [0069], [0136]-[0165], [0171], [0184]-[0207], [0586]-[0596]; The buffer parameter settings received from an the encoder 20 are included in parameters in the HEVC video descriptor associated with the plurality of HEVC layers.).

As per claim 32, Chen discloses the method of claim 21, wherein determining said buffer parameter settings comprises pre-setting transport stream buffer parameter settings in a decoder (Chen: [0183]-[0196]; Buffer parameter settings comprise pre-setting transport stream buffer parameter settings in a decoder by reassembling access units.).
  
As per claim 33, Chen discloses the method of claim 21, wherein said signaling of said at least one extension descriptor applies to version 1 of HEVC (Chen: [0183], [0195]; The signaling of the at least one extension descriptor applies to version 1 of HEVC.). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 28, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tabatabai et al., hereinafter referred to as Tabatabai (US 2019/0253726 A1 – already of record). 

	As per claim 23, Chen discloses the method of claim 21, wherein at least one of said buffer parameter settings specifies a bitrate for a respective said temporal layer (Chen: [0024], [0087], [0136], [0149], [0183]-[0195]; At least one of the buffer parameter settings specifies a bitrate for a respective transport stream buffer.).
	However Chen does not explicitly disclose “… at least one of said buffer parameter settings specifies a bitrate for a respective said temporal layer entering a respective said individual transport stream buffer.”
	Further, Tabatabai is in the same field of endeavor and teaches at least one of said buffer parameter settings specifies a bitrate for a respective said temporal layer entering a respective said individual transport stream buffer (Tabatabai: [0196]; At least one of the buffer parameter settings specifies a bitrate for a respective HEVC layer entering an individual transport stream buffer.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Chen and Tabatabai before him or her, to modify the encoding decoding system of Chen to include the bitrate temporal layer buffer feature as described in Tabatabai. The motivation for doing so would have been to improve buffer management during transmission and decoding (Tabatabai: [0003].).   

	As per claim 24, Chen discloses the method of claim 21, wherein at least one of said individual buffers is one of said transport stream buffers and said buffer parameter setting (Chen: [0136]-[0165], [0171], [0184]-[0207]; The decoder 30 uses a different buffer models for each layer in the transport stream depending on the content. Thus, individually determines buffer parameter settings for each layer in the transport stream.).
	However Chen-Lee do not explicitly disclose “… specifies a buffer size for at least one of said transport stream buffers.”
	Further, Tabatabai teaches specifies a buffer size for at least one of said transport stream buffers (Tabatabai: [0196]; Specifies a buffer size for the transport stream buffer.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Chen and Tabatabai before him or her, to modify the encoding decoding system of Chen to include the buffer size feature as described in Tabatabai. The motivation for doing so would have been to improve buffer management during transmission and decoding (Tabatabai: [0003].).

As per claim 28, Chen disclose the method of claim 27, wherein a supplemental enhancement information field (Chen: [0067], [0068], [0114]-[0122]; SEI fields include video streams.). 
However Chen does not explicitly disclose “… a supplemental enhancement information field includes said buffer parameter settings.”
Further, Tabatabai teaches a supplemental enhancement information field includes said buffer parameter settings (Tabatabai: [0196]; Supplemental enhancement information field includes the video stream buffer parameter settings.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Chen and Tabatabai before him or her, to modify the encoding decoding system of Chen to include the SEI field buffer settings feature as described in Tabatabai. The motivation for doing so would have been to improve buffer management during transmission and decoding (Tabatabai: [0003].).

As per claim 34, Chen discloses the method of claim 21, wherein buffer parameters for individual temporal layers are signaled using at least one of a supplemental enhancement information parameter and/or hypothetical reference decoder (HRD) parameter (Chen: [0136]-[0165], [0171], [0184]-[0207], [0306]-[0310]; Buffer parameters for individual HEVC temporal layers are signaled using HRD parameters.), 
However Chen does not explicitly disclose “… said buffer parameter settings including at least one of a maximum bitrate per temporal layer and/or a maximum buffer size for each temporal layer.”
Further, Tabatabai teaches said buffer parameter settings including at least one of a maximum bitrate per temporal layer and/or a maximum buffer size for each temporal layer (Tabatabai: [0026]-[0042], [0196]; The Buffer parameters including at least one of a maximum bit rate per HEVC layer and/or a maximum buffer size for each HEVC layer.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Chen and Tabatabai before him or her, to modify the encoding decoding system of Chen to include the max bitrate buffer size feature as described in Tabatabai. The motivation for doing so would have been to improve buffer management during transmission and decoding (Tabatabai: [0003].).














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-31-2021